DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 27-51 are presented for examination. Claims 1-26 are canceled.

Response to Arguments
3.	Applicant’s arguments filed on 07/13/2020 with respect claims 27, 34, and 40 have been fully considered. The applicant contends that the office action fails to teach or suggest the limitation of "said information portion being subdivided into at least two separate substrings." As recited in claim 27, and similar features in claims 34 and 40. See the applicant’s arguments filed on 07/13/2020.
Examiner notes that the applicant’s arguments regarding to the above limitation have been considered but are moot in view of the new ground(s) of rejection. See the 35 USC § 103 rejections below. In addition to, the Examiner maintained the reference of Karpovsky et al. (U.S. PN: 2007/0019805) since there is no further argument/s regarding to this reference.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 


4.	Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites "--- wherein said composite redundancy word is further generated from at least one additional redundancy word, each additional redundancy word being generated by encoding one of said sub-strings with a separable robust code.” Examiner is confused is the feature of “a separable robust code” is different from “a first separable robust code” that recited in claim 1? Please clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 27-32, 34-45, and 47-51 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Karpovsky et al. (U.S. PN: 2007/0019805) "herein after as Karpovsky" in view of Obuchi et al. (U.S. PN: 2005/0097432) "herein after as Obuchi."

As per claim 27:
Karpovsky substantially teaches or discloses a checker for detecting errors in a data string (see abstract), comprising: a redundancy generator configured to generate a first redundancy word from a data string comprising an information portion concatenated with a redundancy portion (see paragraph [0011], herein the system further includes a check word generator to generate redundant bits of input data in such a way that an extended n=k+r bit input to the system element), by encoding a first sub-string of said information portion of said data string with a first separable robust code (see paragraph [0010], herein the technique is based on a new class of robust, systematic codes and a corresponding robust protection scheme. Robustness is achieved using non-linear encoding functions, for example the inverse function 1/x or the cubic function x.sup.3 in the corresponding finite field, and paragraph [0027] herein the predictor/compressor 44 is utilized to generate an intermediate check word that is a linear (in the selected finite field) function of the output, and fig. 5 component 44); generate a second redundancy word by encoding a second sub-string of said information portion with a second separable robust code (see paragraph [0028], herein the non-linear function 46 operates on the check word from the predictor/compressor 44 to produce a check word that is a non-linear function of the output according to an error detection code that has its error-detection power distributed substantially uniformly among all possible errors, and fig. 5 component 46); and generate a composite redundancy word from said first and second redundancy words (see paragraph [0031], herein the corresponding checkword generator outputs a r-bit redundant output v which is related to the k-bit input of the checkword generator by the following function v=f(w) where f is a "perfect" nonlinear function which maps k-bit binary vectors to r-bit binary vectors, and Fig. 5 the output of check word generator 40) ; and an error detector (see fig. 5 component 42, error detection circuitry) associated with said redundancy generator, configured to flag an error when said redundancy portion of said data string differs from said composite redundancy word (see paragraph [0026]; herein the error detection circuitry calculates a check word from the output of the encryption/decryption stage 38 using the same non-linear function, and compares the generated check word with the check word provided by the check word generator 40. If the two check words do not match, it is an indication that an error has occurred, paragraph [0031], herein a variation the error detection circuit does not require a compressor and only needs a non-linear function prior to the comparison and has the property of having no undetectable errors, and Fig. 5 component 52). 
Karpovsky does not explicitly teach said information portion being subdivided into at least two separate sub-strings.
However, Obuchi in analogous art teaches said information portion being subdivided into at least two separate sub-strings (see abstract, paragraph [0043], herein a first aspect of the present invention is an error-detecting encoding apparatus for creating parity bits by error-detecting encoding processing, appending the parity bits to an input data string and encoding the data string. In this error-detecting encoding apparatus, data segmenting means segments an input data string, which is to undergo error-detecting encoding, into a plurality of sub-data strings; dividing means divides the segmented sub -data strings by a generator polynomial and calculates remainders, paragraph [0112], and Fig. 1).

This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have improved the processing efficiency of the processor (see paragraph [0674] of Obuchi).

As per claim 28:
Karpovsky teaches that wherein said composite redundancy word is further generated from at least one additional redundancy word, each additional redundancy word being generated by encoding one of said sub-strings with a separable robust code (see paragraph [0010], herein the technique is based on a new class of robust, systematic codes and a corresponding robust protection scheme. Robustness is achieved using non-linear encoding functions, for example the inverse function 1/x or the cubic function x.sup.3 in the corresponding finite field. The codes resulting from these functions have the property that their error detection power is spread much more evenly among all possible errors, and they have fewer undetectable errors, than codes having the same number of redundancy bits but using linear encoding functions). 

As per claim 29:
Karpovsky teaches that configured to output a data word in accordance with an error combatance logic in response to said flagging (see abstract, paragraph [0025], herein FIG. 4 illustrates an architecture that can be employed to combat attacks such as DFA attacks against systems employing encryption/decryption for data security, and Figs. 4 &5). 

As per claim 30:
Karpovsky teaches that wherein said checker comprises a plurality of logic gates in a logic circuit (see paragraph [0028], herein Perfect non-linear functions have been utilized in the field of combinatorics and are characterized by flat auto-correlation characteristics. It should be noted that the operations performed in both the predictor/compressor 44 and error detection circuit 46 are finite-field operations). 

As per claim 31:
Karpovsky teaches that wherein said checker is integrated into a hardware device (see paragraph [0008], herein Hardware implementations of error-detecting schemes and protection against DFA attacks based on nonsystematic codes typically require very high overheads). 

As per claim 32:
Karpovsky teaches that wherein said hardware device includes at least one of: a memory, a logic circuit, an integrated circuit IC, a programmable logic element and a communication device (see paragraph [0032], herein Those skilled in the art will appreciate that while the encryptor/decryptor hardware and detection of fault attacks was used as the major example of the application of methods described herein the methods and apparatus are also applicable but are not limited to error detection in noncryptographic hardware, memory devices, and communication channels). 

As per claim 34:
Karpovsky teaches or discloses a method of encoding information strings, comprising (see abstract): in a hardware device (see paragraph [0008], herein Hardware implementations of error-detecting schemes and protection against DFA attacks based on nonsystematic codes typically require very high overheads): inputting an information for encoding (see abstract, and paragraph [0008], herein the encoding and decoding method and apparatus which is the subject of the present invention allow the construction of a systematic Robust code. The systematic nature of the method and apparatus refers to the separation of information and redundant bits), associating said sub-strings with codewords of respective separable robust codes (see paragraph [0011], herein the system further includes a check word generator to generate redundant bits of input data in such a way that an extended n=k+r bit input to the system element, and paragraph [0027] herein the predictor/compressor 44 is utilized to generate an intermediate check word that is a linear (in the selected finite field) function of the output, and fig. 5 component 44), each of said associated codewords comprising a respective information word and a respective redundancy word (see paragraph [0028], herein the non-linear function 46 operates on the check word from the predictor/compressor 44 to produce a check word that is a non-linear function of the output according to an error detection code that has its error-detection power distributed substantially uniformly among all possible errors, and fig. 5 component 46); and outputting a concatenated-codeword comprising an information portion comprising a concatenation of said respective information words (see paragraph [0031], herein the corresponding checkword generator outputs a r-bit redundant output v which is related to the k-bit input of the checkword generator by the following function v=f(w) where f is a "perfect" nonlinear function which maps k-bit binary vectors to r-bit binary vectors, and Fig. 5 the output of check word generator 40) and a composite redundancy portion generated from said respective redundancy words (see paragraph [0026]; herein the error detection circuitry calculates a check word from the output of the encryption/decryption stage 38 using the same non-linear function, and compares the generated check word with the check word provided by the check word generator 40. If the two check words do not match, it is an indication that an error has occurred, paragraph [0031], herein a variation the error detection circuit does not require a compressor and only needs a non-linear function prior to the comparison and has the property of having no undetectable errors,  and Fig. 5 component 52).
Karpovsky does not explicitly teach said information string being subdivided into at least two separate sub-strings.
However, Obuchi in analogous art teaches said information string being subdivided into at least two separate sub-strings (see abstract, paragraph [0043], herein a first aspect of the present invention is an error-detecting encoding apparatus for creating parity bits by error-detecting encoding processing, appending the parity bits to an input data string and encoding the data string. In this error-detecting encoding apparatus, data segmenting means segments an input data string, which is to undergo error-detecting encoding, into a plurality of sub-data strings; dividing means divides the segmented sub -data strings by a generator polynomial and calculates remainders, paragraph [0112], and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Karpovsky with the teachings of Obuchi by including said information string being subdivided into at least two separate sub-strings.
see paragraph [0674] of Obuchi).

As per claim 35:
Karpovsky teaches that wherein said composite redundancy portion is generated by addition over a finite field of said respective redundancy words within said codewords (see paragraph [0010], herein the technique is based on a new class of robust, systematic codes and a corresponding robust protection scheme. Robustness is achieved using non-linear encoding functions, for example the inverse function 1/x or the cubic function x.sup.3 in the corresponding finite field. The codes resulting from these functions have the property that their error detection power is spread much more evenly among all possible errors, and they have fewer undetectable errors, than codes having the same number of redundancy bits but using linear encoding functions).

As per claim 36:
Karpovsky teaches that wherein at least one of said separable robust codes comprises a non-quadratic sum (QS) code (see paragraph [0008], herein the present invention uses nonlinear systematic Robust (n,k) error-detecting code which reduces the number of undetectable errors and which have a uniform or almost uniform error detecting power against all errors). 

As per claim 37:
see paragraph [0026], herein the error detection circuitry calculates a check word from the output of the encryption/decryption stage 38 using the same non-linear function). 

As per claim 38:
Karpovsky teaches that wherein at least two of said separable robust codes comprise different codes (see abstract, and paragraph [0010], herein the technique is based on a new class of robust, systematic codes and a corresponding robust protection scheme. Robustness is achieved using non-linear encoding functions, for example the inverse function 1/x or the cubic function x.sup.3 in the corresponding finite field. The codes resulting from these functions have the property that their error detection power is spread much more evenly among all possible errors, and they have fewer undetectable errors, than codes having the same number of redundancy bits but using linear encoding functions).

As per claim 39:
Karpovsky teaches that wherein at least one of said separable robust codes comprises an error-correction code (see paragraph [0008], herein Hardware implementations of error-detecting schemes and protection against DFA attacks based on nonsystematic codes typically require very high overheads, and Fig. 4 & 5). 

As per claim 40:
Karpovsky teaches or discloses an encoder for encoding an information string, comprising: a codeword associator configured to (see abstract, and paragraph [0008], herein the encoding and decoding method and apparatus which is the subject of the present invention allow the construction of a systematic Robust code. The systematic nature of the method and apparatus refers to the separation of information and redundant bits)): separate said information string into at least two sub-strings (see paragraph [0011], herein the system further includes a check word generator to generate redundant bits of input data in such a way that an extended n=k+r bit input to the system element, [0024], herein An attacker 36 injects faults into the encryption/decryption circuitry 34, and also provides known data input(s), and Fig. 4): associate a first one of said sub-strings with a codeword of a first separable robust code, said codeword of said first separable robust code comprising a respective information word and a respective redundancy word (see paragraph [0011], herein the system further includes a check word generator to generate redundant bits of input data in such a way that an extended n=k+r bit input to the system element, and paragraph [0027] herein the predictor/compressor 44 is utilized to generate an intermediate check word that is a linear (in the selected finite field) function of the output, and fig. 5 component 44); associate a second one of said sub-strings with a codeword of a second separable robust code, said codeword of said second separable robust code comprising a respective information word and a respective redundancy word (see paragraph [0028], herein the non-linear function 46 operates on the check word from the predictor/compressor 44 to produce a check word that is a non-linear function of the output according to an error detection code that has its error-detection power distributed substantially uniformly among all possible errors, and fig. 5 component 46); and generate a composite redundancy portion from said redundancy words (see paragraph [0031], herein the corresponding checkword generator outputs a r-bit redundant output v which is related to the k-bit input of the checkword generator by the following function v=f(w) where f is a "perfect" nonlinear function which maps k-bit binary vectors to r-bit binary vectors, and Fig. 5 the output of check word generator 40); and a codeword outputter associated with said codeword associator, configured to output a concatenated-codeword comprising an information portion comprising a concatenation of said information words and said redundancy portion (see paragraph [0026]; herein the error detection circuitry calculates a check word from the output of the encryption/decryption stage 38 using the same non-linear function, and compares the generated check word with the check word provided by the check word generator 40. If the two check words do not match, it is an indication that an error has occurred, paragraph [0031], herein a variation the error detection circuit does not require a compressor and only needs a non-linear function prior to the comparison and has the property of having no undetectable errors, and Fig. 5 component 52).
Karpovsky does not explicitly teach separate said information string into at least two separate sub-strings.
However, Obuchi in analogous art teaches separate said information string into at least two separate sub-strings (see abstract, paragraph [0043], herein a first aspect of the present invention is an error-detecting encoding apparatus for creating parity bits by error-detecting encoding processing, appending the parity bits to an input data string and encoding the data string. In this error-detecting encoding apparatus, data segmenting means segments an input data string, which is to undergo error-detecting encoding, into a plurality of sub-data strings; dividing means divides the segmented sub -data strings by a generator polynomial and calculates remainders, paragraph [0112], and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Karpovsky with 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have improved the processing efficiency of the processor (see paragraph [0674] of Obuchi).

As per claim 41:
Karpovsky teaches that wherein said composite redundancy portion is generated by addition over a finite field of said respective redundancy words within said codewords (see paragraph [0010], herein the technique is based on a new class of robust, systematic codes and a corresponding robust protection scheme. Robustness is achieved using non-linear encoding functions, for example the inverse function 1/x or the cubic function x.sup.3 in the corresponding finite field. The codes resulting from these functions have the property that their error detection power is spread much more evenly among all possible errors, and they have fewer undetectable errors, than codes having the same number of redundancy bits but using linear encoding functions).

As per claim 42:
Karpovsky teaches that wherein only one of said first and second separable robust codes comprises a quadratic sum (QS) code (see paragraph [0008], herein the present invention uses nonlinear systematic Robust (n,k) error-detecting code which reduces the number of undetectable errors and which have a uniform or almost uniform error detecting power against all errors).

As per claim 43:
Karpovsky teaches that wherein said first separable robust code and said second separable robust code comprise different codes (see abstract, and paragraph [0010], herein the technique is based on a new class of robust, systematic codes and a corresponding robust protection scheme. Robustness is achieved using non-linear encoding functions, for example the inverse function 1/x or the cubic function x.sup.3 in the corresponding finite field. The codes resulting from these functions have the property that their error detection power is spread much more evenly among all possible errors, and they have fewer undetectable errors, than codes having the same number of redundancy bits but using linear encoding functions). 

As per claim 44:
Karpovsky teaches that wherein said encoder comprises a plurality of logic gates in a logic circuit (see paragraph [0028], herein Perfect non-linear functions have been utilized in the field of combinatorics and are characterized by flat auto-correlation characteristics. It should be noted that the operations performed in both the predictor/compressor 44 and error detection circuit 46 are finite-field operations).

As per claim 45:
Karpovsky teaches that wherein said encoder is integrated into a hardware device (see paragraph [0008], herein Hardware implementations of error-detecting schemes and protection against DFA attacks based on nonsystematic codes typically require very high overheads, and Fig. 4 & 5). 
As per claim 47:
Karpovsky teaches that wherein said first sub-string and said second sub-string have different lengths (see paragraph [0029], herein If the redundancy, and hence the size r of the check word (cubic signature if the selected non-linear function is x.sup.3), is chosen such that it is smaller than or equal to the output of the linear predictor r.sub.L(r.sub.L.ltoreq.32), then the output of the linear predictor has to be first compressed before it is cubed).

As per claim 48:
Karpovsky teaches that wherein said composite redundancy word is generated by addition over a finite field of said redundancy words (see paragraph [027], herein the check word generator 40 includes a predictor/compressor 44 followed by a non-linear function 46. The predictor/compressor 44 is utilized to generate an intermediate check word that is a linear (in the selected finite field) function of the output, and [0028], herein It should be noted that the operations performed in both the predictor/compressor 44 and error detection circuit 46 are finite-field operations).

As per claim 49:
Karpovsky teaches that wherein said first separable robust code and said second separable robust code comprise different codes (see paragraph [0010], herein the technique is based on a new class of robust, systematic codes and a corresponding robust protection scheme---in the binary case, if the number of redundant bits added for protection is r and if all the information vectors and error patterns are equiprobable, then the probability of injecting an undetectable error if a device is protected by a disclosed robust code is 2.sup.-2r versus 2.sup.-r if the device were protected by a linear code having the same r (an error is undetectable by a nonlinear code if for any message (output of the device to be protected) from the code the corrupted message also belongs to the code; an error is represented by the binary vector such that its i-th component is equal to 1 if i-th bit of the original data is distorted)).

As per claim 50:
Karpovsky teaches that wherein at least two of said sub-strings have different lengths (see paragraph [0029], herein If the redundancy, and hence the size r of the check word (cubic signature if the selected non-linear function is x.sup.3), is chosen such that it is smaller than or equal to the output of the linear predictor r.sub.L(r.sub.L.ltoreq.32), then the output of the linear predictor has to be first compressed before it is cubed).

As per claim 51:
Karpovsky teaches that wherein at least two of said substrings have different lengths (see paragraph [0029], herein If the redundancy, and hence the size r of the check word (cubic signature if the selected non-linear function is x.sup.3), is chosen such that it is smaller than or equal to the output of the linear predictor r.sub.L(r.sub.L.ltoreq.32), then the output of the linear predictor has to be first compressed before it is cubed).

6.	Claims 33 and 46 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Karpovsky in view of Roussellet et al. (U.S. PN: 2015/0082435) "herein after as Roussellet."

As per claim 33:
see paragraph [0024], herein an attacker 36 injects faults into the encryption/decryption circuitry 34, and also provides known data input(s). The attacker 36 observes the data output(s) generated by the encryption/decryption circuitry 34 when operating under the conditions resulting from each of the injected faults, and Fig. 3).
Karpovsky does not explicitly teach receive said data string through a data interface; obtain said data string from nodes in a logic circuit; and read said data string from a data bus in a logic circuit.
However, Roussellet in analogous art teaches receive said data string through a data interface (see paragraph [0078], herein Each of the devices DV1, DV1 comprises a processor PROC1, PROC2, a memory MEM1, MEM2, a random generator RGEN1, RGEN2 and a wired, wireless or contactless communication interface circuit ICCT1, ICCT2. Each of the devices is equipped with software or hardware encryption means (not represented), with a shared encryption key K and with a shared generator polynomial PC, the key K and the polynomial PC being for example stored in their respective memories, and Fig. 7); obtain said data string from nodes in a logic circuit (see paragraph [0079], herein The mask R1 used for this purpose is supplied by the generator RGEN1 and is kept in a register of the processor. Later, the processor PROC1 establishes a data link with the device DV2, through the circuits ICCT1, ICCT2. Then, the processor PROC1 reads the masked data item D1 and the code CRC and executes the phase P4 (Cf. FIG. 4) to check the code CRC, and Fig. 7); and read said data string from a data bus in a logic circuit (see paragraph [0082], herein the device DV3 comprises a processor PROC and a communication interface circuit ICCT of the above-mentioned type, directly coupled to the processor PROC. It also comprises an encryption coprocessor CPROC having a secret key K, a memory MEM, a random generator RGEN, and a circuit CRCCT dedicated to the calculation of codes CRC. These units are coupled to the processor through a data bus DB, and Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Karpovsky with the teachings of Roussellet by receiving said data string through a data interface; obtaining said data string from nodes in a logic circuit; and reading said data string from a data bus in a logic circuit.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that receiving said data string through a data interface; obtaining said data string from nodes in a logic circuit; and reading said data string from a data bus in a logic circuit would have improved the security provided by a data processing method including a code CRC calculation (see paragraph [0020] of Roussellet).

As per claim 46:
Karpovsky substantially teaches or discloses perform at least one of: read said information string from a memory; read said information string from a register; extract said information string from a data signal (see paragraph [0024], herein an attacker 36 injects faults into the encryption/decryption circuitry 34, and also provides known data input(s). The attacker 36 observes the data output(s) generated by the encryption/decryption circuitry 34 when operating under the conditions resulting from each of the injected faults, and Fig. 3).

However, Roussellet in analogous art teaches receive said information string through a data interface (see paragraph [0078], herein Each of the devices DV1, DV1 comprises a processor PROC1, PROC2, a memory MEM1, MEM2, a random generator RGEN1, RGEN2 and a wired, wireless or contactless communication interface circuit ICCT1, ICCT2. Each of the devices is equipped with software or hardware encryption means (not represented), with a shared encryption key K and with a shared generator polynomial PC, the key K and the polynomial PC being for example stored in their respective memories, and Fig. 7); obtain said information string from nodes in a logic circuit (see paragraph [0079], herein The mask R1 used for this purpose is supplied by the generator RGEN1 and is kept in a register of the processor. Later, the processor PROC1 establishes a data link with the device DV2, through the circuits ICCT1, ICCT2. Then, the processor PROC1 reads the masked data item D1 and the code CRC and executes the phase P4 (Cf. FIG. 4) to check the code CRC, and Fig. 7); and read said information string from a data bus in a logic circuit (see paragraph [0082], herein the device DV3 comprises a processor PROC and a communication interface circuit ICCT of the above-mentioned type, directly coupled to the processor PROC. It also comprises an encryption coprocessor CPROC having a secret key K, a memory MEM, a random generator RGEN, and a circuit CRCCT dedicated to the calculation of codes CRC. These units are coupled to the processor through a data bus DB, and Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Karpovsky with 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that receiving said information string through a data interface; obtaining said information string from nodes in a logic circuit; and reading said information string from a data bus in a logic circuit would have improved the security provided by a data processing method including a code CRC calculation (see paragraph [0020] of Roussellet).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112